Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
  	This office action is in response to the application 17039333 filed 30 September 2020 (09/30/2022).  Currently claims 1-20 are pending. 

This application contains claims directed to the following patentably distinct species:  

A.    Species regarding active fins 105:
	A1.  As shown on Fig. 5A – each active fin 105 as one homogeneous piece and portion of 105 functioning as a channel, see paragraph [00100];
	A2.  As shown on Fig. 5D – each active fin 105 as a channel structure 120 including a plurality of channel layers 121, 122, and 123 disposed on the circuit active fins 105 to be vertically spaced apart from each other, see paragraph [00128].  Please note that the channel layers are spaced apart by material of gate electrode 145a.
Please note that species A1 and A2 are mutually excluding. 	

B.    Species regarding first guard active structure RX1: 
	B1.  As shown on Fig. 3A;
	B2.  As shown on Fig. 3B – compare component CA3 on Fig. 3B, CA3 includes 454 and 455, to component CA1 on Fig. 3A, CA1 includes 255 and 254;
	B3.  As shown on Fig. 6A – compare component CA1a on Fig. 6A, CA1a includes 254a and 255a, to component CA1 on Fig. 3A and to component CA3 on Fig. 3B;
	B4.  As shown on Fig. 6B – compare component CA1b on Fig. 6B, CA1b includes 254b and 25b, to component CA1 on Fig. 3A and compare to component CA3 on Fig. 3B and compare to component CA1a on Fig. 6A;
	B5.  As shown on Fig. 6C – compare only 2 first guard active fins 205 per single first guard active region 202 on Fig. 6C, to 4 first guard active fins 205 per single first guard active region 202 on Fig. 3A and all other embodiments;
	B6.  As shown on Fig. 6D – compare semiconductor stacked structure in which a first semiconductor layer 206 and a second semiconductor layer 207 are repeatedly stacked on Fig. 6D to the other species, where it is from one-piece single material.  Please note that semiconductor layers 206 and 207 are directly contacting, qualitative difference from species A2 above; 
	B7.  As shown on Fig. 6E – compare the first guard interconnection structure CM1c on Fig. 6E, to CM1 of the other species.  CM1c is split in 2 pieces, while CM1is a single piece;  
	B8.  As shown on Fig. 6F – compare missing first guard interconnection structure CM1, thus 271a directly contacts CA1 on Fig. 6F, while CM1 is present and intervening on the other embodiments. 

Please note that species B1, B2, B3 B4, B5, B6, B7 and B8 are mutually excluding. 	

Please note that each of the species from the set (A1, A2), let’s name it set A, can be combined each of the species from the set (B1, B2, B3 B4, B5, B6, B7, B8), let’s name it set B.
Applicant is required to elect a single combined species – meaning to elect a single combination, combining one species of set A with one species of set B.  

The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species, as described above and illustrated on the corresponding figures.  In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  employing different search strategies and different search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected species, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        

/KHAJA AHMAD/Primary Examiner, Art Unit 2813